Citation Nr: 0502883	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board notes that service connection for PTSD was 
previously denied by the RO in an unappealed rating decision 
dated in November 1982.  The RO addressed this claim again in 
rating decisions in June 2002 and February 2004.  On these 
occasions, the claim was considered on a de novo basis 
without noting that the claim had previously been denied.  

Under the circumstances of this case, the Board must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection for this condition because doing so goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
recharacterized this issue as indicated on the title page.  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In July 2004, the veteran submitted additional evidence 
directly to Board.  This new evidence included excerpts from 
newspapers articles regarding stress, the residuals of 
insufficient sleep, and the death of a soldier in Iraq due to 
a non-hostile gunshot wound, and mental trauma, as well as a 
statement from the veteran.  The veteran did not waive 
preliminary review of the new evidence by the RO.  In fact, 
in a December 2004 Informal Hearing Presentation, the 
veteran's representative specifically stated that they were 
not waiving RO jurisdiction of the additional evidence 
submitted and requested the case be returned to the RO.

Moreover, in his VA Form 9 dated and received in June 2003, 
the veteran requested a BVA hearing at a local VA office 
before a Member of the BVA.  The RO provided a local hearing 
before a Decision Review Office in August 2003.  The veteran 
did not withdraw his request for a hearing before the BVA at 
the RO.  In the December 2004 informal hearing presentation, 
the veteran's representative noted that the veteran requested 
a Travel Board hearing but a Travel Board hearing was never 
scheduled.    

Under the circumstances of this case, to include the 
veteran's request for a personal hearing before BVA and the 
submission of additional evidence without waiver of RO 
jurisdiction, the Board may not properly proceed with 
appellate review at this time.  

Therefore, in order to ensure that the veteran's due process 
rights are respected, this case is REMANDED for the 
following:  

1. The RO should contact the veteran and 
clarify whether he still desires a local 
hearing before a Veterans Law Judge.  If 
so, the RO should schedule the veteran 
for the next available hearing before a 
traveling VLJ from the Board.  The 
veteran should be notified of the time 
and place of this hearing at his last 
reported address.  

2.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence received since the 
most recent supplemental statement of the 
case (SSOC), and determine whether new 
and material evidence has been submitted 
that is sufficient to reopen the claim.  
If the benefit remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate SSOC.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




